Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Applicant is encouraged to contact Examiner for an interview to discuss clarifying language for claim limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 8 and 15 each recite “each digit of the one or more prefix-based geospatial values and the one or more prefix-based temporal values in the knowledge graph that matches another one or more prefix-based geospatial values and another one or more prefix-based temporal values in another entry for another entity mention in the knowledge graph reflects a degree of granularity of geotemporal proximity of the entity and the another entity”. It is unclear what is being matched against what and how the degree of granularity is determined, rendering the claims indefinite.

Claim(s) 2-7, 9-14 and 16-20 do not contain claim limitations that cure the indefiniteness of claim(s) 1, 8 and 15 respectively, and therefore are also indefinite under 35 U.S.C. 112(b).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Assad (US 20170277717 A1) teaches geohash codes for geospatial information.
Circlaeys (US 20170359236 A1) teaches generating a knowledge graphs for entity mentions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310. The examiner can normally be reached Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178